DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: cancel non-elected claims 24-30.

Reasons for Allowance
Claims 1-23 and 34 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art neither teaches nor suggests a method for electrically coupling a first semiconductor device to a target substrate, the method comprising transmitting, through the pick-up head and into the first semiconductor device, a photon pulse with a temporal profile characterized by a temporal pulse width and a spatial profile characterized by at least one of a one-dimensional or two-dimensional pulse width and beam spot size that is selected to control thermal effects associated with thermal energy induced by the photon pulse and a wavelength that is selected such that a substantial portion of the thermal energy is absorbed and initially localized within a body of the first semiconductor device and proximate to the electrical contact of the first semiconductor device to bond the electrical contact of the first semiconductor device to the electrical contact of the target substrate.
With respect to independent claim 34, the prior art neither teaches nor suggests a method for electrically coupling a first semiconductor device to a target substrate, the method comprising transmitting a plurality of photon pulses with a temporal profile characterized by a temporal pulse width that includes a temporal offset between consecutive pulses of the plurality of photon pulses is selected to control thermal effects associated with thermal energy induced by the plurality of photon pulses, and a spatial profile characterized by at least one of a one-dimensional or two-dimensional pulse width and beam spot size, the thermal energy bonding the electrical contact of the first semiconductor device to the electrical contact of the target substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                            8/30/2022